DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the label for the direction arrow in Figs. 5 and 8 indicates “out” while the arrow itself points in the vehicle “up” direction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0021, Line 8 syntax: Inserting a comma after “vehicle vertical direction” is suggested.
Paragraph 0021, Line 10 syntax: Inserting a comma after “left” is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation "the brackets" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 20120031689 A1) in view of Dressel et al. (US 20170057546 A1) (hereinafter “Dressel”). Regarding Claim 1, Kanno teaches the first element of the claim, hereinafter (1a), but does not teach the second, third, or fourth elements, hereinafter (1b), (1c), and (1d) respectively. Dressel teaches (1b), (1c), and (1d). Kanno teaches
(1a), a power unit mounting structure (Kanno Figs. 5 and 7, below; Kanno Paragraph 0008: "...a vehicle component mounting arrangement is provided that mainly comprises a motor, an inverter, a converter and a charging port."; Kanno Paragraph 0037: "The converter 40 and inverter 50 are fixed to the vehicle body 200 through a component mounting frame member 240."; Kanno Paragraph 0047: "The inverter 50 is fastened with bolts to the front cross frame member 241 at two locations (left and right) on a frontward side and to the rear frame member 242 at two locations (left and right) on a rearward side.").

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Kanno

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Kanno

	(1b), a power unit that is mounted at an upper side in a vehicle vertical direction relative to a pair of side members, the pair of side members being spaced apart in a vehicle width direction at a vehicle front side or a vehicle rear side relative to a passenger compartment (Dressel Fig. 3, Reference Characters 196 and 226, below; Dressel Paragraph 0066: “In a non-limiting example, the front body structure defines an engine compartment.”).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Dressel
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power unit mounting structure of Kanno to provide a pair of side members as taught by Dressel. As such, “the front forward members (120 and 196 shown) and the interconnecting members can be positioned to absorb impact energy from a front-end collision with another object, thereby diverting impact energy 
(1c), a pair of upper side vehicle body structural members, each having at least a portion that is disposed at an outer side in the vehicle width direction at the upper side in the vehicle vertical direction relative to the pair of side members (Dressel Fig. 3. Note that the vertical supports for upper forward members 120 and 156 are attached outboard of lower forward members 196 and 226.).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power unit mounting structure of Kanno to provide upper side vehicle body structural members as taught by Dressel. As such, “the front forward members (120 and 196 shown) and the interconnecting members can be positioned to absorb impact energy from a front-end collision with another object, thereby diverting impact energy away from the passenger compartment” as recognized by Dressel (Paragraph 0097).
(1d), a brace that spans between the pair of upper side vehicle body structural members at the upper side in the vehicle vertical direction relative to the pair of side members, the brace supporting a bottom portion of the power unit at a side thereof that is furthest from the passenger compartment in a vehicle front-rear direction (Dressel Fig. 3, above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power unit mounting structure of Kanno to include a brace as taught by Dressel. Doing so would “permit the engine to be rigidly 
Regarding Claim 2, Kanno teaches a power unit mounting structure but does not teach an auxiliary member or a beam. Dressel teaches an auxiliary member that, when viewed from the vehicle vertical direction, extends in the vehicle width direction at a side of the brace that is closest to the passenger compartment in the vehicle front-and-rear direction; and a beam member that extends in the vehicle front-rear direction, one end portion of the beam member in an axial direction being attached to the brace and another end portion of the beam member in the axial direction being supported by the auxiliary member, wherein the power unit is supported by the brace and the auxiliary member (Dressel Fig. 3, above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power unit mounting structure of Kanno to provide an auxiliary member and a beam as taught by Dressel. Accordingly, “Such rigid attachment can permit the engine to be rigidly attached to the frame assembly.” as recognized by Dressel (Paragraph 0104).
Regarding Claim 5, Kanno teaches a power unit mounting structure but does not teach suspension towers. Dressel teaches that the upper side vehicle body structural members include a pair of suspension towers that are spaced apart in the vehicle width direction and extend in the vehicle vertical direction; and the brace spans between the pair of suspension towers (Dressel Fig. 5, below).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Dressel
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power unit mounting structure of Kanno to provide suspension towers as taught by Dressel. This would “facilitate coupling of a suspension assembly to the hollow interconnecting member.” as recognized by Dressel (Paragraph 0004).
Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 20120031689 A1) in view of Dressel et al. (US 20170057546 A1) (hereinafter “Dressel”) and further in view of Atsumi et al. (US 20200047696 A1) (hereinafter “Atsumi”). Regarding Claim 3, the combination of Kanno and Dressel teaches a power unit mounting structure with an auxiliary member but does not teach a cross-member and bracket. .

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Atsumi

Regarding Claim 6, the combination of Kanno and Dressel teaches a power unit mounting structure with a cross-member but does not teach brackets spaced widthwise. Atsumi teaches that two of the brackets are provided at an upper face of the cross-member, the brackets being spaced apart in the vehicle width direction (Atsumi Fig. 1, below; Fig. 2, above).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Atsumi

Regarding Claim 7, the combination of Kanno and Dressel teaches a power unit mounting structure with a cross-member but does not teach bracket arrangement. Atsumi teaches that the two brackets are arranged with left-right symmetry about a center of the vehicle in the vehicle width direction. See rejection for Claim 6, above.
Regarding Claim 8, the combination of Kanno and Dressel teaches a power unit mounting structure with a cross-member but does not teach bracket shape. Atsumi teaches that the bracket is formed in a hollow cuboid shape (Atsumi Paragraph 0045: “The first tubular part, the second tubular part, the third tubular part, and the fourth tubular part each have a rectangular tubular shape and are integrally formed.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power unit mounting structure of the combination of Kanno and Dressel to provide hollow cuboid-shaped brackets as taught by Atsumi. Doing so would be necessary in order to accommodate the rectangular tubular-shaped structural components described above. Note that combining prior art elements according to .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 20120031689 A1) in view of Dressel et al. (US 20170057546 A1) (hereinafter “Dressel”) and further in view of Imada et al. (US 20090026802 A) (hereinafter “Imada”). Regarding Claim 4, the combination of Kanno and Dressel teaches a power unit mounting structure with an auxiliary member but does not teach a panel and attachment-receiving portion. Imada teaches that the auxiliary member is a panel dividing an accommodation compartment, which accommodates the power unit, from the passenger compartment, an attachment-receiving portion being provided at the panel; and a rear end portion of the beam member is attached to the attachment-receiving portion (Imada Fig. 1, Reference Characters 18 and 19, below).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Imada

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618